* Head-noted by CLARK, J.
The appellant has failed to docket his appeal during the week assigned for causes from the district to which it belongs. The appellee files the certificate of the Clerk of the Superior Court required by Rule 17, and moves to docket appeal and have it dismissed. It appears from the certificate that the judgment was rendered at December (Special) Term, 1889, of Cumberland Superior Court, and that, upon disagreement of counsel, the case on appeal was settled by the Judge and filed January 31, 1890, and that the Clerk made out a certified copy of said statement, together with a transcript of the record, *Page 125 
and delivered them to counsel for appellant in ample time to have been transmitted to this Court before the close of the call of causes from that district. The motion to docket and dismiss must be allowed. See Bailey v.Brown, at this term.
Motion allowed.